United States Court of Appeals,

                          Eleventh Circuit.

                            No. 95-8821.

              Larry Grant LONCHAR, Petitioner-Appellee,

                                 v.

   Tony TURPIN, Warden, Georgia Diagnostic and Classification
Center, Respondent-Appellant.

                            May 16, 1996.

Appeal from the United States District Court for the Northern
District of Georgia (No. 1:95-CV-1656-JTC), Jack T. Camp, Judge.

      ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

                            May 16, 1996.

Before TJOFLAT, Chief Judge, and COX and DUBINA, Circuit Judges.

     Prior report: --- U.S. ----, 116 S.Ct. 1293, 134 L.Ed.2d 440.

     BY THE COURT:

     This case is before us on remand from the Supreme Court

following a ruling and judgment vacating the judgment of this

court.     It is ordered that the case is remanded to the district

court for further proceedings consistent with the Supreme Court's

opinion.